Smith,
dissenting: In my opinion the deduction of the bequest to the Anti-Vivisection Society of America is authorized by the statute. Section 303 (a) (3) of the Eevenue Act of 1924 provides for the deduction from the gross estate of “the amount of all bequests * * * to or for the use of any corporation organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, including the encouragement of art and the prevention of cruelty to children or animals * * The statute is concerned only with the “ purpose ” for which the corporation was organized and operated. The discussion in the majority opinion as to whether the practice of vivisection is in a legal sense a cruelty to animals or beneficent to mankind goes beyond the necessities of the case. The evidence pertaining to the organization and operation of the American Anti-Vivisection Society seems to me to indicate clearly that its purposes and practices were directed generally towards prevention of cruelty to animals. I think that the bequest is deductible.